Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. as being unpatentable over VALEO SCHALTER UND SENSOREN GMBH (JP 2015516772) in view of NOKIA TECHNOLOGIES OY (EP 3136215 A1) and Matters (US 20140222252 A1), hereinafter referred to as “Valeo”, “Nokia”, and “Matters” respectively. 

As to claim 1, Valeo discloses a method comprising, using a controller housed in a vehicle (on-board (housed) controller; paragraphs [0007], [0029]): 
initiating a self-parking maneuver of the vehicle (starting an automatic parking, i.e., self-parking, operation (maneuver) of the vehicle; paragraph [0041]); 
continuing execution of the self-parking maneuver based at least in part on detecting input at a smart device (enable autopilot (self-parking maneuver) of the car only as long as the user continues to activate the operating element (input at a smart device); paragraph [0004]); and 
pausing execution of the self-parking maneuver in response to failing to detect device input (the vehicle is automatically stopped (pausing execution) if the user releases this operating element (failing to detect device input); paragraph [0004]), however, Valeo does not disclose: “wherein rotation of a bezel of a smart watch is detected; and pausing execution in response failing to detect rotation of the bezel.” 
	Nokia discloses: wherein controlling an operation of a device when rotation of a bezel of a smart watch is detected (The computer code may be configured so as to cause the processor arrangement to perform responding to a user input of rotation of a rotatable bezel located at the periphery of the display; paragraph [0025]); and pausing execution in response to failing to detect device input (actuation of device is controlled by the smart watch when bezel is used, interpreted as pausing execution in response to failing to detect device input; paragraph [0099]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Valeo to include controlling an operation of a device when rotation of a bezel of a smart watch is detected, as taught by Nokia, because both Valeo and Nokia disclose providing input to a smart device to actuate another device, and therefore the bezel of Nokia would provide a further convenient means of input from a user’s smart device to maneuver a vehicle. 

However, the combination of Nokia and Valeo, as disclosed, does not recite the following limitations of Claim 1 in full, 
determining whether a distance between the vehicle and a smart watch is less than a threshold value;
responsive to the determination that the distance between a vehicle and the smart watch is less than the threshold value, continuing execution of the self-parking maneuver. 
	However, this is taught by the inclusion of Matters, which determines distance between a user’s smart device and autonomous vehicle is less than a threshold to continue a parking maneuver, requiring this device to remain inside a threshold range of the vehicle in order to continue the parking maneuver (Paragraph [0059-0060], “the driver assistance system 5 continuously monitors the remote control 2 to see whether the same is positioned in a defined range near the vehicle 1--for example within a lateral and rearward region of the vehicle at a maximum of 2 m or 4 m away. If the remote control 2 is located outside of the range, the assistant system 5 automatically halts the vehicle 1 in a parked position”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the smart watch control of combination with the distance threshold of Matters, as doing so ensures a safe and monitored parking operation (Paragraph [0059], “The duty of the driver to control a parking or unparking procedure can be ensured”), and further, this combination yields predictable results to one of ordinary skill in the art. 


As to claim 11, Valeo discloses a system comprising: 
a vehicle; 
a controller housed in the vehicle and comprising a processing device programmed to (on-board (housed) controller comprising a microprocessor; paragraphs [0007], [0035], [0041]): 
initiate a self-parking maneuver of the vehicle in response to a driver instruction (the portable communication device may transmit an instruction to the control device, and the automatic parking operation (maneuver) is started based on this instruction; paragraph [0041]); 
if input is detected following receipt of the driver instruction, continuing execution of the self-parking maneuver (automatic parking operation continues where a portable communication device communicates with the vehicle-mounted control unit to perform a steering operation by input on a touch sensitive display; paragraphs [0007], [0029], [0049]); 
input from the device is not detected following receipt of the driver instruction and prior to completion of the self-parking maneuver, pausing execution of the self-parking maneuver (stopping (pausing) the motor vehicle during an automatic parking operation immediately after (following receipt of driver instruction) releasing the actuating element (in response to failing to detect input) of a portable communication device; paragraph [0004]), however, Valeo does not disclose: “rotation of a bezel of a smart watch is detected.”
	Nokia discloses: controlling an operation of a remote device when rotation of a bezel of a smart watch is detecting (actuating control of a camera (device) by detecting input of rotating the crown of the bezel of the smart watch; paragraph [0099]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Valeo to include controlling an operation of a remote device when rotation of a bezel of a smart watch is detected, as taught by Nokia, because both Valeo and Nokia disclose providing input to a smart device to actuate another device, and therefore the bezel of Nokia would provide a further convenient means of input from a user’s smart device to maneuver a vehicle. 

However, the combination of Nokia and Valeo, as disclosed, does not recite the following limitations of Claim 11 in full, 
determine whether a distance between the vehicle and a smart watch is less than a threshold value;
responsive to the determination that the distance between a vehicle and the smart watch is less than the threshold value, continue execution of the self-parking maneuver. 
	However, this is taught by the inclusion of Matters, which determines distance between a user’s smart device and autonomous vehicle is less than a threshold to continue a parking maneuver, requiring this device to remain inside a threshold range of the vehicle in order to continue the parking maneuver (Paragraph [0059-0060], “the driver assistance system 5 continuously monitors the remote control 2 to see whether the same is positioned in a defined range near the vehicle 1--for example within a lateral and rearward region of the vehicle at a maximum of 2 m or 4 m away. If the remote control 2 is located outside of the range, the assistant system 5 automatically halts the vehicle 1 in a parked position”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the smart watch control of combination with the distance threshold of Matters, as doing so ensures a safe and monitored parking operation (Paragraph [0059], “The duty of the driver to control a parking or unparking procedure can be ensured”), and further, this combination yields predictable results to one of ordinary skill in the art. 



As to claims 2 and 12, Valeo, Nokia, and Matters disclose the method of claim and the system of claim 11, respectively, and Valeo further discloses pairing the smart watch with the controller according to a wireless protocol prior to initiating the self-parking maneuver of the vehicle (the portable communications device communicates with the controller via Bluetooth (pairing to a wireless protocol prior) for starting an automatic parking operation; paragraphs [0008]), however, Valeo does not disclose a smart watch. Nokia discloses a smart watch (smart watch; paragraph [0028]). As modified above, the smart watch is the device that is paired. 

As to claims 3 and 13, Valeo, Nokia, and Matters disclose the method of claim 2 and the system of claim 11, respectively, and Valeo further discloses wherein the wireless protocol is a short-range wireless protocol (the portable communication device may communicate with the control device of the automobile … this data transmission preferably takes place according to the WLAN communication standard or another suitable communication standard, in particular a standard with a relatively low range (short-range wireless protocol); paragraph [0040]).

As to claims 4 and 14, Valeo, Nokia, and Matters disclose the method of claim 3 and the system of claim 11, respectively, and Valeo further discloses “wherein the short-range wireless protocol is BLUETOOTH (Bluetooth; paragraph [0008]).” 

As to claims 5 and 15, Valeo, Nokia, and Matters disclose the method of claim 1 and the system of claim 11, respectively, and Valeo further discloses initiating movement of the vehicle to execute the self-parking maneuver only upon detecting movement of the bezel (starting an automatic (self) parking operation (maneuver) of the vehicle; paragraph [0041]), however, Valeo does not disclose movement of the bezel of the smart watch. Nokia discloses rotation of a bezel of the smart watch (actuating control of a device by detecting input of rotating the crown of the bezel of the smart watch; paragraph [0099]).  

As to claims 6 and 16, Valeo, Nokia, and Matters disclose the method of claim 1 and the system of claim 11, respectively, and Valeo further discloses:
receiving, by the controller, outputs of one or more sensors mounted to the vehicle (sensor data of the sensor is sent to the control device (receiving outputs of the sensors), paragraph [0039]; where the sensors are disposed on the front and rear bumpers (mounted to the vehicle); paragraph [0037]); 
identifying, by the controller, obstacles around the vehicle using the outputs of the one or more sensors (detecting, by the vehicle control unit, obstacles positioned around the vehicle using the vehicle sensor device; paragraph [0008], claim 2); 
generating, by the controller, a trajectory to a parking spot that avoids the obstacles (determining a path (trajectory) to the parking space taking into account the steering angle and predicted trajectory to collide with obstacles (avoids); paragraphs [0011], [0014]); 
and traversing the trajectory based at least in part on input to a device being detected (the portable communication device may wirelessly communicate with the onboard controller and may enable and/or interrupt the maneuvering operation in response to user input to the operating device of the portable communication device, paragraph [0029]), however, Valeo does not disclose: “rotation of a bezel of a smart watch is detected.” Nokia discloses: controlling an operation of a remote device when rotation of a bezel of a smart watch being detected (actuating control of a camera (device) by detecting input if rotating the crown of the bezel of the smart watch; paragraph [0099]).  
As detailed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Valeo to include controlling an operation of a remote device when rotation of a bezel of a smart watch is detected, because both Valeo and Nokia disclose providing input to a smart device to actuate another device, and therefore the bezel of Nokia would provide a further convenient means of input from a user’s smart device to maneuver a vehicle. 

As to claims 7 and 17, Valeo, Nokia, and Matters disclose the method of claim 6 and system of claim 11, respectively, and Valeo further discloses wherein the one or more sensors include at least one of a camera, a light distancing and ranging (LIDAR) sensor, and a radio distance and ranging (RADAR) sensor (sensors include a camera and a radar system; paragraph [0037]). 

As to claims 10 and 20, Valeo, Nokia, and Matters disclose the method of claim 1 and the system of claim 11, respectively, and Valeo further discloses: wherein the smart device is located outside the vehicle during execution of the self-parking maneuver (the communication device may transmit an instruction to the control device, and the automatic parking operation is started based on this instruction. The driver may stand near the car and observe the automatic movement from the outside of the car; paragraph [0041]), however, Valeo does not disclose a smartwatch. Nokia discloses a smart watch (smart watch; paragraph [0028]). 

Claims 8 and 18 are rejected under 35 U.S.C. as being unpatentable over Valeo (JP 2015516772) and Nokia (EP 3136215 A1) and Matters (US 20140222252 A1), and further in View of Ganz et al. (US Patent No. 2014/0172197 A1), hereinafter referred to as “Ganz.”

As to claims 8 and 18, Valeo, Nokia, and Matters disclose the method of claim 6 and the system of claim 11, respectively, and Valeo further discloses: wherein the vehicle comprises a steering actuator, and brake actuator (vehicle includes a braking system and steering system where the controller provides a control signal (actuator) to the braking and steering systems to perform a parking operation; paragraph [0036]), and executing a self-parking maneuver (automatic parking operation continues where a portable communication device communicates with the vehicle-mounted control unit to perform a steering operation by input on a touch sensitive display; paragraphs [0008], [0029], [0049]), however, Valeo does not disclose an accelerator actuator; and executing the self-parking maneuver by activating one of more of the accelerator actuator, steering actuator, and brake actuator when rotation of the bezel of the smart watch is detected. 
	Nokia discloses controlling an operation of a remote device when rotation of a bezel of a smart watch is detected (actuating control of a camera (device) by detecting input of rotating the crown of the bezel of the smart watch; paragraph [0099]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the method and system of Valeo to include controlling an operation of a remote device to control operations of a vehicle, such as parking, when located outside the vehicle. 
Further, Ganz discloses an accelerator actuator (servo drive motor to control the drive velocity (accelerator); paragraph [0024]); and activating one or more of the accelerator actuator, steering actuator, and brake actuator (a smartphone sends commands to the servo controller drive motor and the servo controller steering motor using a slide bar control of the smartphone; figure 3; paragraphs [0023], [0024], [0031]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Valeo to include activating the accelerator actuator or brake actuator, as taught by Ganz, for the benefit of controlling all motion of a vehicle using a  remote device. 

Claims 9 and 19 are rejected under 35 U.S.C. as being unpatentable over Valeo (JP 2015516772) and Nokia (EP 3136215 A1), and Matters (US 20140222252 A1) and further in view of Bonnet et al. (US Patent No. 2016/0170494 A1), hereinafter referred to as “Bonnet.”

As to claims 9 and 19, Valeo, Nokia, and Matters disclose the method of claim 6 and the system of claim 11, respectively, however, Valeo does not disclose selecting a direction of the trajectory according to a direction of rotation of the bezel. 
Nokia discloses: controlling an operation of a remote device when rotation of a bezel of a smart watch (actuating control of a camera (device) by detecting input of rotating the crown of the bezel of the smart watch; paragraph [0099]). Nokia further discloses changing the values of parameters within an application depending on whether user input via the bezel is clockwise or counterclockwise (Paragraphs [0071], [0073], [0074], [0085]). 
Bonnet discloses a control device that emits control signals to a motor vehicle causing an execution of an autonomous parking procedure (Paragraph [0007]). Bonnet further discloses executing a vehicle function, such as driving forwards or backwards, i.e., selecting a direction of the trajectory, as long as a gesture is executed. For instance, when entering or exiting a parking space (Paragraph [0030]). Together, references Nokia (which teaches executing separate functions depending on clockwise or counterclockwise rotation of the bezel) and Bonnet (which teaches the use of a control device to execute forward or backward vehicle movement of the vehicle when entering or exiting a parking space, i.e., selecting a direction of the trajectory) teach the claim limitation “selecting a direction of the trajectory according to a direction of rotation of the bezel.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system of Valeo to include selecting a direction of the trajectory according to a direction of rotation of the bezel, as taught by Nokia and Bonnet. Doing so would provide a further convenient means of input from a user’s smart device to maneuver a vehicle. 

Response to Arguments
Applicant’s arguments with respect to claim(s) to the rejection(s) of claim(s) 1-7, 10-17, and 20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Tesla S Update Improves Safety of Its Summon Feature” from Consumer Reports, which discloses that Tesla’s automatic parking system (‘Summon’) required a user phone or keyfob to be within a distance threshold of 10 feet to operate a parking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARC BURGESS, can be reached on 571-272-9385 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.F./Examiner, Art Unit 3666    	                                                                                                                                                                                                    
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666